Citation Nr: 1827915	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating for herniated nucleus pulposus, L4-L5 and L5-S1, postoperative with evidence of degenerative joint disease thoracic spine in excess of 20 percent prior to February 10, 2014, and in excess of 40 percent from February 10, 2014. 

2. Entitlement to a rating for sciatica, right lower extremity, in excess of 10 percent prior to February 10, 2015, and in excess of 20 percent from February 10, 2015.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision (of which the Veteran was notified in June 2012) of a Department of Veterans Affairs (VA) Regional Office (RO). 

On his VA Form 9, dated September 2014, the Veteran requested a videoconference hearing before a member of the Board.  In a letter dated in January 2018, VA notified the Veteran that he was scheduled for a videoconference hearing before a member of the Board in February 2018.  This notice was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  The Veteran failed to report for this scheduled hearing without good cause.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1. Prior to February 10, 2014, the Veteran's service-connected thoracic spine disability was manifested by pain, limitation of motion, and forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; neither favorable nor unfavorable ankylosis of the thoracolumbar spine was shown.

2. From February 10, 2014, the Veteran's service-connected thoracic spine disability was manifested by pain, and limitation of motion with flexion limited to 30 degrees or less; unfavorable ankylosis of the entire thoracolumbar spine was not shown.

3. Throughout the appeal period the Veteran's service connected sciatica, right lower extremity, was manifested by moderate incomplete paralysis of the sciatic nerve.
CONCLUSIONS OF LAW

1. Prior to February 10, 2014, the criteria for a rating in excess of 20 percent for the Veteran's service-connected thoracic spine disability are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).

2. From February 10, 2014, the criteria for a rating in excess of 40 percent for the Veteran's service-connected thoracic spine disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).

3. The criteria for a disability rating of 20 percent, but not greater, are met for the entire appeal period for right lower extremity sciatica.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

Accordingly, appellate review may proceed without prejudice to the Veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




B.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

For any rating claim, separate (staged) ratings may be assigned for separate periods, based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

1. Thoracic Spine Disability

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R.    § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

The RO rated the Veteran's service-connected herniated nucleus pulposus, L4-L5 and L5-S1, postoperative with evidence of degenerative joint disease thoracic spine at 20 percent disabling prior to February 10, 2014, and as 40 percent disabling from February 10, 2014, under Diagnostic Code 5242.  The Veteran was noted to have signs of intervertebral disc syndrome in a July 2010 VA examination report and diagnosed with intervertebral disc syndrome in a January 2013 VA examination report, allowing VA to evaluate the disability using the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, using whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 6.

Under the Formula for Rating IVDS, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician (Note 1).

a. Prior to February 10, 2014 

The Veteran was afforded a VA examination of his spine in July 2010.  The Veteran reported limitation in walking (noting that he could walk 100 feet), stiffness, fatigue, spasms, decreased motion, paresthesia, pain (described as constant and severe), and numbness.  The Veteran noted that during flare-ups, his back limitations resulted in moving slower and performing less activity. The Veteran's range of motion for the thoracolumbar spine measured 50 degrees of forward flexion with pain at 50 degrees.  Repetitive range of motion testing was possible, and no additional degree of limitation was noted.  The Veteran's posture was within normal limits and his gait was described as limping, requiring a cane to ambulate.  There was no evidence of radiating pain on movement, muscle spasms, or tenderness.  Guarding of movement was absent and there was no evidence of ankylosis.  The examiner noted there were signs of lumbar IVDS, but no incapacitating episodes were noted.  The examiner noted the spine disability did not cause any bowel problems, bladder problems, or erectile dysfunction. 

The Veteran was afforded a VA examination of his spine in April 2011. The Veteran reported limitation in walking (noting that he could walk 100 feet), stiffness, fatigue, spasms, decreased motion, paresthesia, pain (described as constant and severe), and numbness.  The Veteran noted that during flare-ups, he experienced limitation of motion to the joints of his back and a tingling sensation in his left lower extremity. The Veteran's range of motion for the thoracolumbar spine measured 60 degrees forward flexion.  Repetitive range of motion testing was not completed because of pain on the first test.  The Veteran's posture was within normal limits as was his gait, but the examiner noted the Veteran used a cane.  There was no evidence of radiating pain on movement, muscle spasms, or tenderness.  Guarding of movement was absent and there was no evidence of ankylosis.  The examiner noted there were signs of lumbar IVDS, but no incapacitating episodes were noted.  The examiner noted that the lumbar spine condition did not cause any bowel problems, bladder problems, or erectile dysfunction.

At a May 2012 VA examination, the Veteran reported pain into his thighs and shin area, with numbness in his right toes.  The Veteran indicated he was stiff in the morning and throughout much of the day.  The Veteran's range of motion for the thoracolumbar spine measured 40 degrees of forward flexion with pain at that end point.  Repetitive range of motion testing was possible, and no additional degree of limitation of forward flexion was noted.  The examiner reported the Veteran's functional loss included less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation for the joints and/or soft tissue of the thoracolumbar spine.  The Veteran did not have guarding or muscle spasms of the thoracolumbar spine.  The Veteran did not have muscle atrophy.  The examiner did not provide a diagnose of IVDS and did not indicate whether the Veteran had any incapacitating episodes.  

On January 2013 VA examination, the Veteran described symptoms of a burning sensation, stiffness, cramps, and spasms.  The Veteran's forward flexion for the thoracolumbar spine was measured to end at 70 degrees with pain at 65 degrees.  Repetitive range of motion testing was not completed because of pain.  The examiner reported the Veteran's functional loss included less movement than normal, weakened movement, pain on movement, and disturbances of locomotion that interfere with sitting, standing, and/or weight bearing.  The examiner documented that the Veteran had guarding or muscle spasm of the back and these were severe enough to result in abnormal gait and abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner noted the Veteran had IVDS of the thoracolumbar spine, but he did not have any incapacitating episodes over the past 12 months.  The examiner indicated the Veteran did not have any neurologic abnormalities, such as bowel or bladder impairment.

Based on a thorough review of the evidence of record, the Board finds that prior to February 10, 2014, a rating in excess of 20 percent is not warranted for the Veteran's thoracic spine disability, under the General Rating Formula for Diseases and Injuries of the Spine.  A higher rating of 40 percent requires a showing of forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. The evidence does not show limitation of forward flexion to be 30 degrees or less.  Specifically, none of the medical evidence prior to February 10, 2014, shows forward flexion of the thoracolumbar spine of 30 degrees or less and there is no indication of ankylosis of the entire thoracolumbar spine.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  The Board recognizes the Veteran's complaints of pain and functional loss as a result of his thoracolumbar spine disability, notably his difficulty walking, standing, limited motion, weakened movement, and stiffness.  The Veteran also reported that he experienced pain and reported flare-ups.  However, the competent and probative evidence of record does not indicate significant functional loss to the Veteran's thoracolumbar spine that would more nearly approximate limitation of flexion to 30 degrees or less prior to February 10, 2014.  The July 2010 and May 2012 VA examinations showed the Veteran's range of motion for the thoracolumbar spine measured 50 and 40 degrees forward flexion with pain, respectively, and no additional degree of limitation was noted following repetitive range of motion testing.  The Board acknowledges that at the April 2011 and January 2013 VA examinations repetitive range of motion testing was not completed because of pain.  However, as range of motion was not measured there is no evidence that forward flexion of the thoracolumbar spine was 30 degrees or less, even with consideration of pain.

The Board finds that a preponderance of the evidence is against finding that the Veteran is entitled to more than a 20 percent disability rating prior to February 10, 2014.  In reaching this determination, the Board has considered the benefit of the doubt, but finds that it is inapplicable.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. From February 10, 2014 

February 10, 2014 and May 2014 VA treatment notes document that the Veteran's range of motion when he bent forward was approximately 25 degrees.  Similarly, an August 2014 VA treatment note shows forward flexion of the thoracolumbar spine to be around 30 degrees. 

On February 2015 VA examination, the Veteran's range of motion was measured to be to 30 degrees of forward flexion with pain.  The Veteran could perform repetitive use testing and there was no additional limitation of function or range of motion loss.  Pain was noted during the examination, but the examiner explained that pain did not result in functional loss.  The Veteran did not report flare-ups, but the examiner noted that fatigability and lack of endurance limit functional ability with repeated use over a period of time.  The examiner did not find evidence of IVDS of the thoracolumbar spine and ankylosis of the spine was absent.  The examiner noted the Veteran did not have any bowel or bladder impairment. 

Based on a thorough review of the evidence of record, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's thoracic spine disability from February 10, 2014, under the General Rating Formula for Diseases and Injuries of the Spine.  A higher rating of 50 percent requires a showing of unfavorable ankylosis of the entire thoracolumbar spine.  The evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.  Specifically, the February 2015 VA examination report documents that ankylosis of the spine was absent.  Accordingly, the Board finds that a 50 percent disability rating for the Veteran's thoracic spine disability is not warranted from February 10, 2014. 

The Board recognizes the Veteran's complaints of pain and functional loss as a result of his thoracolumbar spine disability.  The Veteran also reported that he experienced pain.  However, the competent and probative evidence of record does not indicate significant functional loss due to the Veteran's thoracolumbar spine disability.  According to the February 2015 DBQ, pain was noted during the examination, but the examiner explained that pain did not result in functional loss.  Additionally, the Veteran denied flare-ups.  

The Board finds that a preponderance of the evidence is against finding that the Veteran is entitled to more than a 40 percent disability rating from February 10, 2014.  In reaching this determination, the Board has considered the benefit of the doubt.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board has considered whether the Veteran is entitled to a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  While the Veteran has been diagnosed with IVDS (see e.g. July 2010 VA examination), there were no incapacitating episodes during the entire appeal period.  Consequently, the Veteran would not be entitled to a compensable rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  As such, the General Rating Formula for Diseases and Injuries of the Spine is more favorable to the Veteran during the entire appeal period.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 6. 

Regarding any compensable complications of the Veteran's service connected thoracic spine disability, the VA examinations and evidence throughout the appeal period have indicated the Veteran did not have any bowel or bladder impairment, or erectile dysfunction related to the spine disability.  The Veteran is separately service-connected for sciatica, left lower extremity (claimed as peripheral neuropathy) as secondary to service connected herniated nucleus pulposus, and the evaluation of that disability is not currently before the Board.  See May 2011 Rating Decision.  The Veteran is separately service connected for right lower extremity sciatica and the evaluation of that disability is also on appeal and is discussed below.  

In summary, a preponderance of the evidence is against a rating in excess of 20 percent prior to February 10, 2014 and a rating in excess of 40 percent from that date for the service-connected spine disability.  As such, the benefit of the doubt is not applicable, and the claim is denied. 

2. Sciatica, Right Lower Extremity

The RO rated the Veteran's service-connected sciatica, right lower extremity, at 10 percent disabling prior to February 10, 2015, and as 20 percent disabling from February 10, 2015, under DC 8520.  Under the DC 8520 criteria, disability ratings of 20, 40, and 60 are warranted, respectively, for moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A maximum disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost. 38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding assignment of a disability rating. 38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6. When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6; see Miller v. Shulkin, 28 Vet. App. 376 (2017) (finding that the plain language of the note to § 4.124a contains no mention of non-sensory manifestations and declining to read into the regulation a corresponding minimum disability rating for non-sensory manifestations).

During a July 2010 VA examination, sensory deficit of the Veteran's right dorsal foot was noted.  His right lower extremity reflexes were knee jerk 2+ and ankle jerk 2+. The examiner noted that the lower extremities showed no sign of pathological reflexes. 

During an April 2011 VA examination, the Veteran's right lower extremity reflexes were knee jerk 2+ and ankle jerk 2+.  Sensory findings of the right lower extremity were not noted.  The examiner reported that lower extremities showed no sign of pathological reflexes. The examination revealed normal cutaneous reflexes.

The Veteran was afforded a VA examination in May 2012.  The results for sensation to light touch testing showed that the Veteran's right anterior thigh (L2) and right thigh and knee (L3/4) were normal, but his right leg/ankle (L4/L5/S1) and right foot/toes (L5) showed decreased sensation.  Muscle strength testing was normal and there was no muscle atrophy.  Deep tendon reflexes were absent at the right knee and hypoactive at the right ankle.  The Veteran reported having radicular pain or other signs or symptoms of radiculopathy in the right lower extremity.  Specifically, he reported having mild intermittent pain, mild paresthesia and/or dysesthesias, and numbness.  The examiner described the severity of the right sided radiculopathy as mild.

On October 2012 VA examination, the examiner noted the Veteran's symptoms of right lower extremity sciatic included severe constant pain, moderate intermittent pain, and severe paresthesia and/or dysesthesias, and numbness.  Muscle strength testing was normal and no muscle atrophy was noted.  Deep tendon reflexes were normal at the right knee and absent at the ankle.  The sensory exam showed the lower extremities to be normal, except for the right foot toes, which showed decreased findings.  The examiner opined that the Veteran's right sciatic nerve showed incomplete paralysis, which was described as moderate. 

On January 2013 VA sensory examination, sensation testing of the right lower extremity was normal.  Muscle strength testing was normal and there was no muscle atrophy.  Deep tendon reflexes were hypoactive at the right knee and ankle.  The Veteran reported symptoms of moderate intermittent pain, but no constant pain.  He also reported having severe paresthesia and/or dysesthesias and numbness.  The examiner indicated the severity of radiculopathy as moderate for the right side.

On April 2014 VA examination, the Veteran reported the right lower extremity was negative for constant or intermittent pain.  The right lower extremity was negative for paresthesia and/or dysesthesias, and numbness.  Deep tendon reflexes were hypoactive at the right knee and absent at the right ankle.  The sensory examination showed decreased sensory findings in the lower leg/ankle and foot/toes.  The examiner noted that the Veteran's right sciatic nerve was normal.  

An August 2014 VA treatment note documents that the Veteran complained of bilateral foot numbness for many years and problems with right foot drop. 

On February 2015 VA examination, the examiner noted the Veteran had mild intermittent pain, mild paresthesia and/or dysesthesias, and mild numbness in the right lower extremity.  Muscle strength testing was normal in the upper part of the right lower extremity.  Right ankle dorsiflexion strength was 4/5 (active movement against some resistance and great toe extension strength was 3/5 (active movement against gravity).  There was no muscle atrophy.  Deep tendon reflexes were hypoactive at the right knee and absent at the ankle.  Sensory examination of the upper part of the right lower extremity was normal, but the lower leg/ankle and foot/toes showed decreased sensation.  The examiner opined that the Veteran's right-sided radiculopathy was moderate.

Based on a thorough review of the evidence of record, the Board finds that the Veteran is entitled to a 20 percent rating for the entire appeal period.  The medical evidence prior to February 10, 2015, more nearly approximates a disability picture manifested by moderate incomplete paralysis of the Veteran's right sciatic nerve, which equates to a 20 percent rating.  For example, a May 2012 sensation to light touch testing showed that the Veteran's right leg/ankle (L4/L5/S1) and right foot/toes (L5) showed decreased sensation.  Likewise, an October 2010 examiner noted the Veteran's symptoms included constant pain, paresthesia and/or dysesthesias, and numbness in the right lower extremity.  The examiner opined that the Veteran's right sciatic nerves showed incomplete paralysis, which was described as moderate.  Resolving all doubt in the Veteran's favor the Board find the Veteran is entitled to a 20 percent rating for sciatica, right lower extremity, during the entire appeal period. 

The Board notes the Veteran's disability does not more nearly approximate a 40 percent rating at any time during the appeal period.  The Veteran's sciatica, right lower extremity, does not exhibit moderately severe symptoms.  For example, an April 2014 examination report documents that the Veteran's right lower extremity was negative for constant or intermittent pain and negative for paresthesia and/or dysesthesias, and numbness.  The examiner noted that the Veteran's right sciatic nerve was normal.  Similarly, the Veteran was noted to have mild paresthesia and/or dysesthesias, and numbness in the right lower extremity on February 2015 VA examination.  The sensory examination was normal, except the right leg/ankle (L4/L5/S1) showed decreased sensation.  Although examinations throughout the appeal period have reflected the absence of deep tendon reflexes at the ankles and hypoactive reflexes at the knee, when considering these findings in conjunction with the other findings of record, the Board concludes that such evidence does not more nearly approximate moderately severe incomplete paralysis.  As such, the Veteran is not entitled to a 40 percent rating.  

The Board has considered whether any staged rating is appropriate and finds that evidence regarding the level of disability is consistent with the assigned rating.  The Board finds that the Veteran's symptoms have been consistent with the 20 percent rating throughout the appeal period.  The record does not indicate any significant increase or decrease in the Veteran's symptoms that is not already accounted for by the assigned rating.  Accordingly, staged ratings are not warranted.  

The Board finds that the Veteran is entitled to a 20 percent rating, but no higher, for sciatica, right lower extremity, during the entire appeal period.  In reaching this determination, the Board has considered the benefit of the doubt.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability evaluation in excess of 20 percent for thoracic spine disability prior to February 10, 2014, is denied. 

Entitlement to a disability evaluation in excess of 40 percent for thoracic spine disability from February 10, 2014, is denied.

During the entire appeal period a 20 percent rating, but no higher, for sciatica, right lower extremity, is granted, subject to regulations governing the payment of monetary benefits.


____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


